DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed. 
The following is an examiner’s statement of reasons for allowance:  References Hicks et al. U.S. Pub. No. 2018/0308455, Dmitrenko U.S. Pub. No. 2018/0300854, Guedalia et al. U.S. Patent No. 6,148,333, Leitao U.S. Patent No. 8,731,320, Uyttendaele et al. U.S. Patent No. 7,961,983, Qian U.S. Pub. No. 20150178881, Fekete HU 0105452 A2, Tunali WO 2017/0241144 A1, J. Kopf et al., Capturing and Viewing Gigapixel Images, ACM Transactions on Graphics, Volume 26, Issue 3, July 2007, Published 29 July 2007., S. McCain et al., "Gigapixel Television," in Imaging and Applied Optics 2016, OSA Technical Digest (online) (Optical Society of America, 2016), paper CTh3B.5., X. Yuan et al., 2017. Multiscale gigapixel video: A cross resolution image matching and warping approach. In 2017 IEEE International Conference on Computational Photography (ICCP). IEEE, 1–9 are made of record as teaching the art of real-time rendering of giga-pixel images.  However, none of the prior art teaches or suggests, from claim 1:  “step 1:  performing offline data reorganization on the image through a data pre-processing module, and utilizing reorganized data to generate a data file with an extension name “.giga”;”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hicks et al. U.S. Pub. No. 2018/0308455, Dmitrenko U.S. Pub. No. 2018/0300854, Guedalia et al. U.S. Patent No. 6,148,333, Leitao U.S. Patent No. 8,731,320, Uyttendaele et al. U.S. Patent No. 7,961,983, Qian U.S. Pub. No. 20150178881, Fekete HU 0105452 A2, Tunali WO 2017/0241144 A1, J. Kopf et al., Capturing and Viewing Gigapixel Images, ACM Transactions on Graphics, Volume 26, Issue 3, July 2007, Published 29 July 2007., S. McCain et al., "Gigapixel Television," in Imaging and Applied Optics 2016, OSA Technical Digest (online) (Optical Society of America, 2016), paper CTh3B.5., X. Yuan et al., 2017. Multiscale gigapixel video: A cross resolution image matching and warping approach. In 2017 IEEE International Conference on Computational Photography (ICCP). IEEE, 1–9.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA J RICKS whose telephone number is (571)270-7532.  The examiner can normally be reached on M-F 7:30am-5pm EST (alternate Fridays off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donna J. Ricks/Examiner, Art Unit 2612 



/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612